United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Minnette D. Miles, for the appellant
Office of Solicitor, for the Director

Docket No. 11-686
Issued: October 14 , 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 21, 2011 appellant filed a timely appeal from the September 15 and
December 15, 2010 merit decisions of the Office of Workers’ Compensation Programs (OWCP)
which reduced her compensation. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation for failing to
cooperate with vocational rehabilitation efforts.
FACTUAL HISTORY
On October 12, 2001 appellant, a 42-year-old rehabilitation carrier, filed a traumatic
claim alleging that she sustained an injury to her left knee on that date when she bent down to
1

5 U.S.C. § 8101 et seq.

place mail in a low post office box. OWCP accepted her claim for a left knee strain. Appellant
stopped working on November 3, 2008.2
In a second opinion report dated March 27, 2009, Dr. Bunsri T. Sophon, a Board-certified
orthopedic surgeon, diagnosed left knee strain, resolved and osteoarthritis of the left knee, which
he opined was medically connected to the accepted injury by precipitation. He stated that
appellant could return to work with restrictions, including sitting, walking and standing for no
more than six hours per day; lifting no more than 20 pounds for two hours or less; and squatting,
kneeling and climbing for no more than two hours.
On May 22, 2009 OWCP accepted precipitation of left knee osteoarthritis and placed
appellant on the periodic rolls.
Appellant submitted a July 10, 2009 report from her treating physician, Dr. Lawrence
Henry Albinski, a Board-certified orthopedic surgeon, who opined that appellant could return to
work with the following restrictions: standing and walking no longer than 15 minutes per hour;
sitting for no longer than 45 minutes cumulative per hour; lifting and carrying no more than 10
pounds; and no squatting or bending.
On August 28, 2010 OWCP referred appellant for vocational rehabilitation services.
The rehabilitation counselor conducted a labor market survey and, based on the medically
determinable residuals of the injury in the case and taking into consideration all pertinent
nonmedical factors, selected the positions of service clerk and accounting clerk as employment
goals. Such work was being performed in sufficient numbers so as to be considered reasonably
available within his commuting area. As the labor market survey reflected that appellant
required proficiency in Microsoft Office programs, the rehabilitation counselor recommended a
training program to prepare her for these positions.
On December 7, 2009 OWCP approved the vocational rehabilitation plan for the
vocational goals of service clerk (DOT: 221.367-070) and accounting clerk (DOT:
216.4.82-010). Pursuant to the plan, appellant was to attend a 28-week training program for
computerized office administration at Westech College, beginning January 19, 2010. In a
January 14, 2009 letter, OWCP informed her that the positions of accounting clerk and service
clerk were within her medical restrictions and that she would receive 90 days of placement after
any necessary training.3 Appellant was advised that she was expected to cooperate fully with the
rehabilitation program, so that she might return to work.
Appellant refused to attend the computer training. She informed the rehabilitation
counselor that she did not agree to the vocational goals of the plan and instead wanted to attend
2

Appellant’s April 4, 1992 traumatic injury claim (which was accepted for left ankle sprain under File No.
xxxxxx679) and her 1998 occupational disease claim (which was accepted for left ankle strain under File No.
xxxxxx195) were consolidated with the present case record (File No. xxxxxx398), with File No. xxxxxx398 serving
as the master file. Her 2008 emotional condition claim was denied by decision dated March 5, 2009 under File No.
xxxxxx928.
3

The Board notes that the position descriptions for the selected positions identify the positions as sedentary,
requiring no climbing, stooping or kneeling and lifting a maximum of 10 pounds occasionally.

2

training for paralegal and medical billing positions. The rehabilitation counselor noted that the
accounting clerk vocational goal was selected based upon her recommendation, as she had
transferable skills for the position by virtue of prior employment experience in a bank.
On January 26, 2010 OWCP directed appellant to undergo the computer training
designed to prepare her for positions as a service clerk or accounting clerk or to respond within
30 days if she believed she had a good reason for not participating in this effort. It informed her
of the penalty provisions of 5 U.S.C. § 8113(b).
On January 19, 2010 appellant informed OWCP that she did not agree to work as a
service clerk or accounting clerk. In a February 2, 2010 letter, she stated that she was never told
that she would be trained to be a service clerk or an accounting clerk, but rather that she would
be trained for a new career, for example, as a paralegal, accountant or medical billing specialist.
Appellant contended that the rehabilitation counselor acted illegally by placing her in a computer
school without her knowledge. She contended that she was unable to attend school from
February 17 to May 5, 2010 in preparation for bariatric surgery, which would be followed by
knee replacement surgery.
The record reflects that appellant failed to report for classes at Westech College.
In a decision dated April 23, 2010, OWCP found that appellant had failed, without good
cause, to undergo vocational rehabilitation as directed, and accordingly reduced her
compensation effective that date based on what her wage-earning capacity would have been as a
service clerk had she completed the training program.
On May 21, 2010 appellant requested a review of the written record. She stated that she
had to undergo bariatric surgery because her physician would not perform her required knee
surgery unless she lost a substantial amount of weight. As classes to prepare appellant for
bariatric surgery conflicted with her computer training classes, she was unable to attend training.
She also reiterated her complaints regarding the goal of service clerk.
Appellant submitted a January 22, 2010 report from Dr. Albinski who noted that she was
able to work restricted duty, as previously stated. Dr. Albinski advised that appellant could lift
and carry no more than 10 pounds. He also recommended weight loss.
In a letter dated August 5, 2010, appellant stated that she was enclosing a letter from
Dr. Albinski in support of her inability to attend training classes prior to undergoing surgery.
She indicated that she would have sent the letter earlier had she known it was required. The
record does not contain a copy of any letter from Dr. Albinski relating to appellant’s need for
surgery or reasons why she was unable to attend training.
By decision dated September 15, 2010, OWCP’s hearing representative affirmed the
April 23, 2010 decision, finding that OWCP properly reduced appellant’s compensation based on
her wage-earning capacity in the targeted position of service clerk.
On September 30, 2010 appellant requested reconsideration. She contended that she
never refused to comply with vocational rehabilitation, but merely wanted training in a different
field. Appellant reiterated her argument that she was unable to attend training due to conflicting
3

schedules related to her upcoming surgeries. She noted that she was enclosing a letter from
Dr. Albinski regarding the need for surgery.4 Appellant also argued that walking around the
campus at the college would aggravate her knee condition.
Appellant submitted a copy of her August 5, 2010 letter to OWCP advising that she was
enclosing a copy of a letter from Dr. Albinski regarding her surgery. No such letter was
enclosed.
By decision dated December 15, 2010, OWCP denied modification of the September 15,
2010 decision. The claims examiner found that appellant had not shown good cause for failing
to participate in the vocational rehabilitation program.
LEGAL PRECEDENT
OWCP may direct a permanently disabled individual whose disability is compensable to
undergo vocational rehabilitation.5 If an individual without good cause fails to apply for and
undergo vocational rehabilitation when so directed, OWCP, on review under 5 U.S.C. § 8128
and after finding that in the absence of the failure the wage-earning capacity of the individual
would probably have substantially increased, may reduce prospectively the monetary
compensation of the individual in accordance with what would have probably been his wageearning capacity in the absence of the failure, until the individual in good faith complies with the
direction of OWCP.6
Where a suitable job has been identified, OWCP will reduce the employee’s future
monetary compensation based on the amount which would likely have been his or her wageearning capacity had he or she undergone vocational rehabilitation. It will determine this amount
in accordance with the job identified through the vocational rehabilitation planning process,
which includes meeting with an OWCP nurse and the employer. The reduction will remain in
effect until such time as the employee acts in good faith to comply with the direction of OWCP.7
ANALYSIS
The weight of the medical evidence established that appellant was not disabled for all
work and OWCP directed her to undergo vocational rehabilitation. The vocational rehabilitation
counselor developed a training plan for appellant to attend a 28-week training program for
computerized office administration at Westech College beginning January 19, 2010 to prepare
her for the positions of accounting clerk or service clerk. Appellant refused and failed to attend
class. The issue is whether she had good cause for her failure to participate in vocational
rehabilitation when so directed.
4

The Board notes that the record does not contain a letter from Dr. Albinski regarding the need for surgery or
appellant’s inability to attend training.
5

5 U.S.C. § 8104(a).

6

Id. at § 8113(b). See J.E., 59 ECAB 606 (2008).

7

20 C.F.R. § 10.519 (1999).

4

Appellant’s initial explanation did not establish good cause. She informed the
rehabilitation counselor that she did not agree to the vocational goals of the plan and instead
wanted to attend training for a new career as a paralegal or medical billing specialist. The Board
has held that a claimant’s dislike for a selected position does not constitute good cause for failing
to participate in vocational rehabilitation.8 The counselor noted that the vocational goal was
selected based upon appellant’s recommendation, as she had transferable skills for the position
by virtue of prior employment experience in a bank. The positions selected were consistent with
her work restrictions and were based on a labor market survey, as well as vocational testing and
skills assessment. The record reflects that appellant was encouraged on several occasions to
cooperate with the approved plan by attending class at Westech College, but she refused to start
the approved training as scheduled.
Appellant’s later explanation also fails to establish good cause. She argued that she was
unable to attend school because she was scheduled for a 12-session class from February 17 to
May 5, 2010 to prepare for bariatric surgery, which would be followed by knee replacement
surgery. Appellant stated that bariatric surgery was required because her physician would not
perform knee replacement surgery unless she lost a substantial amount of weight. As classes to
prepare her for bariatric surgery conflicted with her computer training classes, she was unable to
attend training. Appellant did not submit any probative medical evidence in support of her claim
that she was unable to attend the bariatric training. Dr. Albinski diagnosed obesity and
recommended weight loss. None of his reports, however, provide any opinion that appellant was
unable to attend computer training or that she required surgery that would conflict with her
training. Appellant asserted on appeal that she provided a letter from her physician discussing
her need for surgery and her inability to attend training. The record does not contain such a
letter. Therefore, the Board finds that appellant’s allegations are not supported by the weight of
the medical evidence.
The Board finds that OWCP properly reduced appellant’s compensation. Appellant has
not shown good cause for her failure to participate in vocational rehabilitation when so directed.
OWCP properly found that vocational training would probably have substantially increased her
wage-earning capacity, and properly reduced her compensation in accordance with what would
have probably been her wage-earning capacity had she completed the program. The Board will
affirm the September 15 and December 15, 2010 decisions reducing appellant’s compensation.
This reduction remains in effect until appellant in good faith complies with the direction of
OWCP.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation for failing to
cooperate with vocational rehabilitation.
8

See Demetrius Beverly, 53 ECAB 305 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the December 15 and September 15, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

